Electronically Filed
                                                      Supreme Court
                                                      SCWC-13-0000044
                                                      02-JUN-2014
                                                      02:43 PM



                           SCWC-13-0000044


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                          STATE OF HAWAI'I,

                   Respondent/Plaintiff-Appellee,


                                 vs.


                        SHERMAN LAVELLE SHAW,

                   Petitioner/Defendant-Appellant.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

               (CAAP-13-0000044; CR. NO. 11-1-1053)


        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI

   (By: Recktenwald, C.J., Nakayama, McKenna, and Wilson, JJ.,

 and Circuit Judge Nishimura, in place of Pollack, J., recused)


          Petitioner/Defendant-Appellant’s Application for Writ


of Certiorari, filed on April 21, 2014, is hereby rejected. 


          DATED:   Honolulu, Hawai'i, June 2, 2014.

Sherman Lavelle Shaw,             /s/ Mark E. Recktenwald
petitioner pro se
                                  /s/ Paula A. Nakayama


                                  /s/ Sabrina S. McKenna


                                  /s/ Michael D. Wilson


                                  /s/ Rhonda A. Nishimura